      Case 1-20-40532-cec          Doc 24      Filed 07/01/20       Entered 07/01/20 14:52:06


         Shapiro, DiCaro & Barak, LLC                                         Partners:
                                                                              Gerald M. Shapiro (admitted in FL, IL)
         Attorneys at Law                                                     David S. Kreisman (admitted in IL)
         One Huntington Quadrangle, Suite 3N05
                                                                              Managing Partners:
         Melville, New York 11747
                                                                              John A. DiCaro (NY)
         Tel: (631) 844-9611 • Fax: (631) 844-9525
                                                                              Shari S. Barak (NY)



July 1, 2020

Judge Carla E. Craig
United States Bankruptcy Court
Eastern District of New York
271 Cadman Plaza East
Brooklyn, NY 11201

       RE:     Kweicena M. Korpah
               Chapter 7
               Case Number: 1-20-40532-CEC
               SD&B File Number: 15-041990

Dear Chief Judge Craig:

This loss mitigation status letter is submitted on behalf of Carrington Mortgage Services, LLC as
servicer for Bank of America, N.A., a secured creditor of the above referenced Debtor.

On March 24, 2020 an order was entered directing our client and Debtor to participate in loss
mitigation. On March 26, 2020 a financial package was provided to Debtor and Debtor’s
Counsel The financial package was submitted by Debtor’s attorney on April 17, 2020, with
additional documents submitted on April 22, 2020 and May 12, 2020. As we reported at the last
Loss Mitigation Status Conference held before this Court on May 14, 2020, there were still a few
documents outstanding that Debtor was gathering for submission. Since then, our office has
followed up with Counsel for Debtor on four occasions with no response.

Based on the foregoing we will be requesting this Court at the next Loss Mitigation Status
Conference scheduled before this Court on July 7, 2020, to set a deadline for document
submission. In the meantime, our office will request an updated missing document list so we can
capture any items that may have become stale since the initial submission date.

If this Court has any questions, please feel free to contact me. Thank you.

Very truly yours,
/s/Barbara Dunleavy
Barbara Dunleavy




                                        Additional Office Location:
     175 Mile Crossing Boulevard, Rochester, New York 14624 | Tel: (585) 247-9000 | Fax: (585) 247-7380

                                   www.LOGS.com/shapiro_dicaro_barak
Case 1-20-40532-cec   Doc 24   Filed 07/01/20   Entered 07/01/20 14:52:06
